DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0195426 by Merrill in view of US 8,591,332 by Bright et al. and US 2019/0289372 by Merler et al.

Regarding claim 1, Merrill discloses a method of generating audio-visual content, the method comprising: 
obtaining a user-selected audio track comprising music (paragraph 0036 teaches audio signal comprises music); 
obtaining at least one video, the video comprising a plurality of frames (in addition to discussion above, paragraph 0022, 0032, 0038 teaches video frames); 
performing statistical analysis on the audio track so as to determine an excitement level associated with at least some portions of the audio track (in addition to discussion above, paragraph 0015, 0026, 0028, 0041-0042 teaches statistical analysis of audio track); 
performing analysis on the at least one video so as to determine an excitement level associated with at least some portions of the at least one video (in addition to discussion above, paragraph 0017 teaches “In one implementation, synchronizing the change in the video data to the detected transition points may be based on matching a pace between changes in the video data to a pace between transition points in the audio data.  By synchronizing changes in a presentation of the video data to the transition points in the audio, the drama, emotion, excitement, and/or mood of the audio is matched to potentially corresponding drama, motion, excitement, and/or mood in the presentation of the video data.”, paragraph 0073); 
matching, based on a correspondence in determined excitement level, at least some portions of the at least one video with at least some portions of the audio track (in addition to discussion above, paragraph 0031-0032 teaches matching excitement level); and 
generating, based on the matching, a combined audio-visual content that includes the at least some portions of the video matched to respective portions of the audio track (in addition to discussion above, paragraph 0035 teaches combining of audio and video content).
	Merrill fails to disclose generating audio-visual content from video game footage; obtaining at least one video generated by at least one video game playing device during the playing of at least one video game, the video comprising a plurality of frames; performing statistical analysis on the at least one video so as to determine an excitement level.
	Bright et al. discloses generating audio-visual content from video game footage; obtaining at least one video generated by at least one video game playing device during the playing of at least one video game, the video comprising a plurality of frames (fig. 2, col. 3 lines 41-col. 4 lines 10 teaches generating video content from video game footage)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include generating audio-visual content from video game footage; obtaining at least one video generated by at least one video game playing device during the playing of at least one video game, the video comprising a plurality of frames, as taught by Bright et al. into the system of Merrill, because such incorporation would provide more options to generate audio and video content using video game footage, thus increase user flexibility of the system.
	Merrill and Bright et al. fail to disclose performing statistical analysis on the at least one video so as to determine an excitement level.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include performing statistical analysis on the at least one video so as to determine an excitement level, as taught by Merler et al. into the system of Merrill, Bright et al., because such incorporation would provide more options to generate audio and video content using excitement level, thus increase user flexibility of the system.
	
Regarding claim 2, the method further comprising separating the audio track into respective portions based on beat detection, each portion comprising at least two beats (in addition to discussion above, Merrill, paragraph 0025 teaches rhythm).
	
Regarding claim 3, the method wherein performing statistical analysis on the audio track comprises: 
generating a spectrogram of each respective portion of the audio track (in addition to discussion above, Merrill, paragraph 0041-0048 teaches spectrogram of the audio track); 
determining a respective mean power and a standard deviation of the power of the audio track at a plurality of different frequency intervals (in addition to discussion above, Merrill, paragraph 0026-0028 teaches frequency intervals); and 
wherein determining an excitement level associated with at least some portions of the audio track comprises determining, for those portions, a deviation of the power at the plurality of different frequency intervals from the mean power of the audio track at the plurality of frequency intervals (in addition to discussion above, Merrill, paragraph 0052-0053; Merler et al., paragraph 0025, 0029, 0033, 0055).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 4, the method wherein determining an excitement level associated with a respective portion of the audio track comprises determining z- scores associated with the power of that portion at the plurality of different frequency intervals and determining whether the combination of z-scores for that portion exceeds a threshold value (in addition to discussion above, Merrill, paragraph 0026-0028; Merler et al., paragraph 0025, 0029, 0033, 0055).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 5, the method wherein each portion of the audio track is assigned an identifier indicating whether it has a high or low excitement level, the excitement level being determined as high if the combination of z-scores for that portion is equal to or exceeds a threshold value and low if the combination of z-scores is less 
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 6, the method wherein performing statistical analysis on the at least one video comprises determining, for each frame in a respective portion of the video, a respective score indicating at least one of: motion associated with that frame relative to a different frame in the respective portion of the video; changes in the value of the A and or B channels of the LAB colour space of that frame relative to a different frame in the respective portion of the video; a deviation in the value of the A and or B channels of the LAB colour space of that frame relative to a mean frame representative of the respective portion of the video (in addition to discussion above, Merrill, paragraph 0026-0028; Merler et al., paragraph 0025, 0029, 0033, 0055).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 7, the method further comprising determining, for each portion of the video, whether any of the frames of that portion have a score that is equal to or exceeds a threshold score; and wherein frames having a score that is equal to or exceeds the threshold score are assigned an identifier indicating that those frames have a high excitement level (in addition to discussion above, Merrill, paragraph 0026-0028; Merler et al., Abstract, paragraph 0025, 0029, 0033, 0055).


Regarding claim 8, the method further comprising determining, for each portion of the video, whether a plurality of successive frames in that portion have a score that is below the threshold score; and wherein the plurality of successive frames having a score that is less than the threshold score are assigned an identifier indicating that those frames have a low excitement level (in addition to discussion above, Merrill, paragraph 0026-0028; Merler et al., Abstract, paragraph 0025, 0029, 0033, 0055).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 9, the method wherein matching at least some portions of the at least one video with respective portions of the audio track comprises: matching portions of the at least one video comprising frames identified as having a high excitement level with respective portions of the audio track identified as having a high excitement level; and matching portions of the at least one video comprising a plurality of successive frames identified as having a low excitement level with respective portions of the audio track identified as having a low excitement level (in addition to discussion above, Merrill, Abstract, paragraph 0026-0028; Merler et al., Abstract, paragraph 0025, 0029, 0033, 0055).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 10, the method further comprising adjusting the duration of at least some portions of the video comprising frames identified as having a high excitement level such that at least one of the frames identified as having a high excitement level in that portion of video is synchronized with one of the beats in the corresponding portion of the audio track (in addition to discussion above, Merrill, Abstract, paragraph 0026-0028; Merler et al., Abstract, paragraph 0025, 0029, 0033, 0055).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 11, the method further comprising obtaining a plurality of videos, each video corresponding to the video generated by one or more video game playing devices during different video game playing sessions; and matching portions of at least some of the videos with respective portions of the audio track in accordance with a pre-determined order, the pre-determined order defining an order in which portions of different videos are to appear in the combined audio-visual content (in addition to discussion above, Merrill, Abstract, paragraph 0022, 0032, 0038; Bright et al., fig. 2, col. 3 lines 41-col. 4 lines 10; Merler et al., Abstract, paragraph 0025, 0029, 0033, 0055).
	The motivation for combining references has been discussed in independent claim above.

Claim 12 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 13 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 14 is rejected for the same reason as discussed in the corresponding claim 3 above.
Claim 15 is rejected for the same reason as discussed in the corresponding claims 4 and 5 above.
Claim 16 is rejected for the same reason as discussed in the corresponding claim 6 above.
Claim 17 is rejected for the same reason as discussed in the corresponding claim 7 above.
Claim 18 is rejected for the same reason as discussed in the corresponding claim 8 above.
Claim 19 is rejected for the same reason as discussed in the corresponding claim 10 above.
Claim 20 is rejected for the same reason as discussed in the corresponding claim 9 above.
Claim 21 is rejected for the same reason as discussed in the corresponding claim 10 above.
Claim 22
Claim 23 is rejected for the same reason as discussed in the corresponding claim 11 above.
Claim 24 is rejected for the same reason as discussed in the corresponding claim 11 above.

Regarding claim 25, the system wherein the start and endpoints of each portion of the audio track are defined by respective beats; and wherein the combiner is configured to combine portions of the at least one video with respective portions of the audio track such that each portion of the video begins on the first beat of the corresponding portion of the audio track (in addition to discussion above, Merler et al., paragraph 0026, 0027, 0040, 0042).

Claim 26 is rejected for the same reason as discussed in the corresponding claim 10 above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484